Citation Nr: 0842437	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-22 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel



INTRODUCTION

The veteran had active service in the United State Army from 
December 1960 to November 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
the above-referenced claim.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326 
(2008), are applicable to the veteran's claim here on appeal.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 
Having carefully examined the record, the Board finds that a 
remand of this matter is necessary in order to enable VA to 
comply with the provisions of the VCAA and other applicable 
law pertaining to the duty to assist the veteran.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In his September 2004 claim for service connection for a low 
back disorder, the veteran stated that primarily due to his 
back condition he was found to be totally disabled by the 
Social Security Administration.  The complete medical and 
administrative records related to his Social Security 
Administration disability benefits claim have not been 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  On remand, the RO/AMC should make arrangements to 
obtain these records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain a copy of any Social Security 
Administration decision granting disability 
benefits to the veteran.  All the medical 
treatment records from the Social Security 
Administration that were used in 
considering the veteran's claim for 
disability benefits should be obtained and 
associated with his claims file.
 
2.  Upon completion of the above and all 
notice and assistance requirements, the 
RO/AMC will then readjudicate the veteran's 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




